Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application No. 2018/0138299 Naito.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing 
1.    	Referring to claim 1, Naito teaches a semiconductor device including a transistor region, (Figures 1 & 2a #70), and a diode region, (Figures 1 & 2a #80), in a semiconductor substrate, (Figures 1 & 2a #10), the semiconductor device comprising: a first conductivity type anode region, (Figures 1 & 2a #14), provided in the semiconductor substrate, (Figures 1 & 2a #10), in the diode region, (Figures 1 & 2a #80); a second conductivity type drift region, (Figures 1 & 2a #18), that is provided at least in the diode region, (Figures 1 & 2a #80), and is located below the anode region, (Figures 1 & 2a #14), in the semiconductor substrate, (Figures 1 & 2a #10); a second conductivity type accumulation region, (Figures 1 & 2a #17), that is provided at least in the diode region, (Figures 1 & 2a #80), and is located between the anode region, (Figures 1 & 2a #14), and the drift region, (Figures 1 & 2a #18), in a depth direction of the semiconductor substrate, (Figures 1 & 2a #10); and an insulating film, (Figures 1 & 2a #21), that includes a plurality of contact portions, (Figures 1 & 2a #52), extending in a first direction and is provided on an upper surface of the semiconductor substrate, (Figures 1 & 2a #10); wherein the plurality of contact portions include a first contact portion, (Figures 1 & 2a #54), provided in the diode region, (Figures 1 & 2a #80); and the first contact portion includes a first non-overlapping region in which the first contact portion and the accumulation region do not overlap in the depth direction at an end of the first contact portion in the first direction, (Figures 1 & 2a part of #54 that does not overlap #17 as shown in Figure 1).

.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
3.	Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with


3.    The semiconductor device according to claim 2, wherein a length of the first non-overlapping region differs from a length of the second non-overlapping region in the first direction; wherein the semiconductor device includes an active region having a plurality of the transistor regions and a plurality of the diode regions; each of the plurality of the transistor regions is an outer transistor region located at an end in a second direction perpendicular to the first direction; the plurality of contact portions include a plurality of second contact portions provided in the outer transistor region; each of the plurality of second contact portions includes a second non-overlapping region in which the second contact portion and the accumulation region do not overlap in the depth direction at an end of the second contact portion in the first direction; and in the outer transistor region located at the end in the second direction, the second non-overlapping region has a longer length in the first direction at a position closer to an outer peripheral end of the semiconductor substrate in the second direction; wherein the diode region includes: a plurality of dummy trench portions that extend in the first direction and are arrayed in a second direction perpendicular to the first direction; and a plurality of first mesa regions each being located between two dummy trench portions adjacent in the second direction among the plurality of dummy trench portions and being a part of the semiconductor substrate; and at least one first mesa region included in the plurality of first mesa regions does not include a first conductivity type contact region that includes a higher first conductivity type dopant concentration than the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        2/12/21